         Case 20-70111-hdh13 Doc 19 Filed 05/05/20                       Entered 05/05/20 10:17:13       Page 1 of 2
                                       IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE NORTHERN DISTRICT OF TEXAS
                                                WICHITA FALLS DIVISION

IN RE:                                                                   CASE NO: 20-70111
                                                                         DATED: May 05, 2020
JOHN WILLIAM GALLAGHER III                                               ATTORNEY: MONTE J WHITE
SHELLY LOU GALLAGHER


                                              AMENDED NOTICE OF 341 MEETING
The Section 341 Meeting is changed to allow for telephonic appearance by all parties . Please take note of the time change for
the meeting. The connection information is as follows:
Meeting Date: May 22, 2020
Meeting Time: 9:00 am
Phone number to connect to meeting: 1(312)757-3121
Access Code: 774701413

If you cannot connect to the meeting, please call the Trustee's office at (806) 748-1980.



/s/ Robert B. Wilson
Robert B. Wilson, Bar # 21715000
Chapter 13 Trustee
Marc McBeath, Bar # 13328600
Staff Attorney
        Case 20-70111-hdh13 Doc 19 Filed 05/05/20                  Entered 05/05/20 10:17:13           Page 2 of 2


                                               CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Notice of 341 Meeting was served on the following parties
electronically or at the addresses listed below by U.S. First Class mail.

Amer Fst Fin, 7330 W. 33rd Street, Wichita, KS 67205
AT & T Mobility, P.O. Box 650553, Dallas, TX 85265-0553
ATWOOD RENTALS, 1148 S MAIN ST, MILAN, TN 38358
Bonni Mantovani, Prober & Raphael, A Law Corporation, 20750 Ventura Blvd. Suite 100, Woodland Hills, CA 91364
Carrington Mortgage Services, Attn: Bankruptcy, PO Box 3730, Anaheim, CA 92806
INTERNAL REVENUE SERVICE, PO BOX 7317, PHILADELPHIA, PA 19101-7317
INTERNAL REVENUE SERVICE, PO BOX 7346, PHILADELPHIA, PA 19101-7346
JOHN WILLIAM GALLAGHER III, SHELLY LOU GALLAGHER, 5134 EDGECLIFF DR, WICHITA FALLS, TX 76302
LVNV Funding, PO Box 51660, Sparks, NV 89435
MONTE J WHITE, ATTORNEY AT LAW, 1106 BROOK AVE HAMILTON PLACE, WICHITA FALLS, TX 76301
PERDUE BRANDON FIELDER COLLINS & MOTT, PO BOX 8188, WICHITA FALLS, TX 76307-8188
PROBER & RAPHAEL, 20750 VENTURA BOULEVARD SUITE 100, WOODLAND HILLS, CA 91364
SANTANDER CONSUMER USA INC, AN ILLINOIS CORP DBA CHRYSLER CAPITAL, PO BOX 961275, FORT WORTH, TX 76161-1245
SANTANDER CONSUMER USA INC, AN ILLINOIS CORP/CHRYSLER CAPITAL, PO BOX 961278, FORT WORTH, TX 76161
UNITED STATES ATTORNEY, 801 CHERRY STREET UNIT 4, FT WORTH, TX 76102-6882
US ATTORNEY GENERAL, MAIN JUSTICE BLDG, ROOM 5111, 10TH ST & CONSTITUTION AVE, WASHINGTON, DC 20530
WICHITA COUNTY, 600 SCOTT AVE SUITE 103, WICHITA FALLS, TX 76301
Wichita Falls Tfcu, 4301 Barnett Rd, Wichita Falls, TX 76310
WILLIAM T NEARY, UNITED STATES TRUSTEE, 1100 COMMERCE STREET RM 976, DALLAS, TX 75242




                                                                 JOHN WILLIAM GALLAGHER III
                                                                 SHELLY LOU GALLAGHER
                                                                 5134 EDGECLIFF DR
                                                                 WICHITA FALLS, TX 76302
